UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4202


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KENDRICK WILLIAMS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:15-cr-00031-BO-1)


Submitted: August 31, 2017                                  Decided: September 15, 2017


Before TRAXLER, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon, Assistant Federal
Public Defender, Raleigh, North Carolina, for Appellant. John Stuart Bruce, United
States Attorney, Jennifer P. May-Parker, First Assistant United States Attorney, Phillip
A. Rubin, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kendrick Williams appeals from the criminal judgment imposed after he pled

guilty to two counts of possession with intent to distribute controlled substances in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012), and was sentenced to 151 months in

prison. Williams asserts only that his sentence must be vacated because his offense level

should not have been enhanced under U.S. Sentencing Guidelines Manual § 4B1.2(a)

(2015). We disagree.

       We review a sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). We first determine

whether the district court committed significant procedural error, such as incorrect

calculation of the Guidelines range, inadequate consideration of the 18 U.S.C. § 3553(a)

(2012) factors, or insufficient explanation of the sentence imposed. United States v.

Dowell, 771 F.3d 162, 170 (4th Cir. 2014).

       When, as here, a party repeats on appeal a claim of procedural sentencing error

that it has made before the district court, this court reviews for abuse of discretion. See

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010). If we find such abuse, we must

reverse unless we determine that the error was harmless. Id. In evaluating the district

court’s Guidelines calculations, this court reviews the district court’s factual findings for

clear error and its legal conclusions de novo. United States v. White, 771 F.3d 225, 235

(4th Cir. 2014).

       Under the version of USSG § 4B1.2(a) in effect at the time of Williams’

sentencing, “crime of violence” is defined as an offense punishable by more than a year

                                             2
of imprisonment that “(1) has as an element the use, attempted use, or threatened use of

physical force against the person of another [(the “force clause”)], or (2) is burglary of a

dwelling, arson, or extortion, involves use of explosives [(the “enumerated offenses

clause”)], or otherwise involves conduct that presents a serious potential risk of physical

injury to another [(the “residual clause”)].” USSG § 4B1.2(a). * The commentary to

USSG § 4B1.2 enumerates other offenses as crimes of violence, including “robbery.”

USSG § 4B1.2 cmt. n.1. We conclude that Williams’ prior North Carolina conviction for

common law robbery was properly considered a crime of violence under USSG

§ 4B1.2(a)(2). Cf. United States v. Jarmon, 596 F.3d 228, 230–33 (4th Cir. 2010)

(holding that North Carolina conviction for larceny from the person—which is a lesser

included offense of common law robbery—was a “crime of violence” under USSG

§ 4B1.2(a)(2) residual clause).

       We therefore affirm the criminal judgment. We deny the Government’s motion

for summary affirmance. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




       *
        Section 4B1.2(a)(2) was amended in August 2016 to remove the residual or
“otherwise” clause, as well as to remove burglary and add robbery to the offenses
enumerated in the Guideline’s text. USSG app. C, amend. 798 (2016). Williams was
sentenced on April 7, 2016, when the 2015 version of the Guidelines was in effect.


                                             3